Taylor, J.,
(concurring.)
I concur in the opinion prepared by the Chief Justice in this case. Prior to the adoption of section 1649 of our General Statutes parties purchasing real property involved in pending litigation took the same subject to the result of such litigation and were bound by the ultimate judgment in such litigation, but the effect of the enactment of this statute changes this rule, so that a-purchaser of real estate involved in a pending suit either at law or in equity is not affected by such suit and will not be bound by its result, unless his purchase of the property was made subsequently to the filing and record of the notice of lis pendens as provided by such statute. The effect of such statute is to prescribe a statutory mode of promulgating notice to the world of the fact of the pendency of litigation affecting any specific piece of property, and if the parties to such litigation desire that third persons who are not parties thereto shall be bound by such litigation or by its result, they .must comply strictly with the provisions of such statute as to the filing and recording of such notice’of lis pendens. In the absence of such lis pendens notice in the instant case the appellant purchaser of the property, Cole, took the same unaffected by such foreclosure proceedings. He stands towards the property in the same attitude as though no- foreclosure proceedings of the existing mortgage had ever been instituted. His attitude is that of a purchaser of property that is subject to a prior existing mortgage of record, which mortgage he has the right to redeem, and he can be divested of such right only by a foreclosure thereof against him.